In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00373-CR

IMRAN ALI, Appellant                       §    On Appeal from

                                           §    County Criminal Court No. 2

                                           §    of Denton County (CR-2017-01076-B)
V.
                                           §    August 28, 2019

                                           §    Justice Lee Ann Dauphinot

THE STATE OF TEXAS                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Lee Ann Dauphinot______________
                                         Justice Lee Ann Dauphinot